Citation Nr: 1813769	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-54 404	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from January 1963 to January 1968, with additional service in the National Guard until his retirement in 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his currently diagnosed bilateral hearing loss is the result of in-service noise exposure.  Specifically, he asserts that he was exposed to loud noises from aircraft as a result of being close to the flight line, being aboard, and working across the road from the engine repair shops and tie-down locations.  

A September 2013 VA examination report reflects a diagnosis of bilateral hearing loss per VA regulations.  The Veteran's Form DD-214 indicates that he was an Administrative Specialist, and specifically, a Clerk Typist.  His service treatment records (STRs) from his period of active duty are negative for any complaints, treatment, or diagnoses referable to bilateral hearing loss and/or tinnitus.  However, the Veteran argues that there was a shift in his hearing thresholds from the time of his entrance to his separation.  In this regard, at his January 1963 entrance examination, pure tone thresholds, in decibels, were recorded; however, based on the date of the examination, such must be converted from American Standards Association (ASA) standards to International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  As such, the below chart reflects the recorded decibel reading as converted to ISO-ANSI standards.
 

HERTZ


500
1000
2000
3000
4000
6000
RIGHT
15
5
5
15
10
15
LEFT
20
15
5
15
0
15

At his November 1967 discharge examination, a time when it was unclear whether the auditory thresholds were recorded using ASA units or ISO-ANSI units, VA must considered the recorded metrics under both standards and rely on the metrics that are most favorable to the Veteran's appeal, which, in this case, is the ISO-ANSI units.  In this regard, the documented pure tone thresholds, in decibels, are noted below and the conversion to ISO-ANSI units are in parentheses. 


HERTZ


500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
5 (10)
0 (10)
0 (5)
15 (25)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)
5 (15)

Furthermore, during periodic examinations conducted while the Veteran served in the National Guard, audiometric findings reflect a decrease in his hearing acuity, with high frequency hearing loss noted in November 1988, and left hearing loss for VA purposes noted on his retirement examination in October 1996.  

However, the September 2013 VA examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The VA examiner found there was no significant change in the thresholds noted from the enlistment audiogram in January 1963 to the discharge audiogram dated November 1967.  The VA examiner noted the change over time on periodic audiograms during the Veteran's National Guard service; however, the VA examiner found the record did not show any line of duty event to indicate those changes were due to military service.  Along those lines, the VA examiner found it significant that the Veteran's duties during active duty and his National Guard service were administrative in nature.

Upon review, the Board finds the September 2013 VA examiner's opinion inadequate for purposes of determining service connection.  When a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In this respect, it is unclear whether the examiner considered the Veteran's active duty audiograms as converted to the proper units as noted above and whether the threshold shift during service was an indicator of the onset of the Veteran's current bilateral hearing loss.  In addition, it does not appear that the VA examiner considered the Veteran's reports of in-service noise exposure and symptoms of hearing loss that he noticed during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Therefore, a remand is necessary in order to obtain an addendum opinion addressing such matters.

With respect to the claim of entitlement to service connection for tinnitus, the September 2013 VA examiner opined that the Veteran's tinnitus was at least as likely as not associated with the hearing loss as tinnitus was known to be a symptom associated with hearing loss.  As a result, the Board finds the issue of service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's electronic file, to include a copy of this Remand, to the September 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  

After review of the evidence, to include the service treatment records (to include consideration of the Veteran's January 1963 and November 1967 examinations as converted to ISO-ANSI units as noted above) and post-service treatment records, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure as well as his symptoms during and since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his current bilateral hearing loss is related to his military service, to include any noise exposure incurred during his active duty service as well as during his periods of training in the National Guard.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss and/or tinnitus manifested within one year of his separation from active duty in November 1967, i.e., by November 1968.   

Any opinion expressed should be accompanied by supporting rationale.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

